DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
 
Response to Amendment
The amendment received September 24, 2021 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. 

Response to Arguments
The Applicant’s arguments and remarks received September 24, 2021 have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the July 19, 2021 Final Rejection are accordingly withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The prior art Takeda (JP2014186944A) in view of ROH SAE WEON (JP2014150045A) does not disclose or suggest the claimed:
A battery cover comprising: a case configured to house a battery, the case having an air hole located on an outer circumferential surface of the case and the air hole communicating with an inside and an outside of the case, and a first housing portion at or adjacent a first end of the case and a second housing portion at or adjacent a second end of the case opposite the first end, wherein the first housing portion includes a positive terminal of the battery when the battery is housed in the case, and the second housing portion includes a negative terminal of the battery when the battery is housed in the case; and a single helical rib on an inner peripheral face of the case to form a first space between the inner peripheral face of the case and an outer peripheral face of the battery, wherein the single helical rib is arranged continuously along an outer peripheral face of the battery when the battery is housed in the case and is in direct continuous contact with the outer peripheral face of the battery, the air hole is disposed in the case closer to the second end than to the first end, and the air hole is a through hole that is always open and an inside and outside of the case are in fluid communication via the air hole regardless of whether the battery is operating normally or abnormally.
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729